250 WEST 55TH STREET MORRISON & FOERSTER LLP
MORRISON FOERSTER

NEW YORK, NY 10019-9601 BEVING, BERLIN, BOSTON,

BRUSSELS, DENVER, HONG KONG,
‘TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK,
ae . NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI

SINGAPORE, TOKYO, WASHINGTON, D.C,

WWW. MOFO.COM

November 18, 2019 Writer’s Direct Contact

+1 (212) 468.8016
RWhite@mofo.com

By ECF Filing
The Honorable Nicholas G. Garaufis

United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re: United States v. Michael L. Cohen, 17 CR 544 (NGG)

Dear Judge Garaufis:

We represent defendant Michael Cohen in connection with the above-referenced case. Mr.
Cohen is scheduled for sentencing tomorrow, November 19, 2019, at 12:00 noon. We
submit this letter to briefly respond to several points in the government’s sentencing letter
submitted on Friday of last week.

Sentencing Guidelines

In its November 15, 2019 letter (“Govt. Letter”), the government argues for the first time that
the defendant stipulated, pursuant to § 1B1.2(c), to having committed another offense and
that a different guideline than the one applicable to the offense of conviction should be used.
This is simply incorrect and it comes a surprise to both the defendant and defense counsel.

First, the plea agreement itself is flatly inconsistent with the notion that such a stipulation
was entered into by the parties. The plea agreement explicitly noted that that the defendant
“does not stipulate” to the government’s guideline calculation, which set forth its view that
the obstruction of justice guideline applied. Plea Agreement § 2. The plea agreement also
clearly states that “no promises, agreements or conditions have been entered into by the
parties other than those set forth in this agreement and none will be entered into unless
memorialized in writing and signed by all parties.” Plea Agreement § 7. Thus, the plea
agreement is definitive evidence that there was no “oral stipulation” of the type the
government now contends existed. Moreover, while the Court was reviewing the plea
agreement's terms with Mr. Cohen during the plea hearing, neither the government nor
anyone else said anything to indicate that, contrary to the plea agreement’s prohibition on
oral agreements, the parties were nonetheless intending to orally modify its terms. May 15,

ny-1803452 v8
MORRISON FOERSTER

The Honorable Nicholas G. Garaufis
November 18, 2019
Page Two

2019 Tr. at 17-19, 22-23. Defense counsel’s remark that Mr. Cohen’s allocution had been
“worked out” with the government cannot seriously be considered equivalent to the more
formal “plea agreement (written or made orally on the record) containing a stipulation that
specifically establishes the commission of additional offense(s)” within the meaning of §
1B1.2(c). Since such a stipulation causes the defendant to be “treated as if [he] had been
convicted of additional count(s) charging those offense(s),” the Court can be certain that if
that was the parties’ intent, both the government and defense counsel would have informed
the Court so that the Court could ensure that the defendant was entering into that stipulation
knowingly and voluntarily. Defense counsel’s comment presumably was not interpreted by
the Court as a stipulation because it was not one. !

The government does not cite, nor has the defense been able to find, a single case in the
Second Circuit or elsewhere in which a stipulation under § 1B1.2(c) has been found to arise
from the defendant’s (or defense counsel’s) statements at a plea hearing. Instead, in every
single case we have been able to locate applying § 1B1.2(c), the stipulation was set forth in a
plea agreement or in a statement of facts attached to a plea agreement. In fact, in United
States v. Lowe, 261 Fed. Appx. 235, 237 (11th Cir. 2008), the lone case the government cites
for the proposition that a stipulation under § 1B1.2(c) need not be explicit, the written plea
agreement specifically stipulated that the defendant committed two additional crimes. Jd. at
236. That is exactly what the U.S, Attorney’s Office in this district does when it actually
enters into such a stipulation. See, e.g., Plea Agreement, United States v. Azaryev, 17 CR
478 (WFK), ECF No. 26 at {| 2-3 (setting forth in detail the additional criminal offenses to
which “the defendant stipulates and admits” and the resulting guidelines grouping analysis
and providing that “Pursuant to [Guidelines] § 1B1.2(c), the defendant agrees that, at the
time of sentencing, the conduct described in this paragraph shall be considered by the Court
and treated as if the defendant had been convicted of additional counts charging those
offenses.”) (attached hereto as Exhibit A).

Second, there was absolutely no discussion between the government and defense counsel
regarding a stipulation under § 1B1.2(c) during the extensive negotiations that led to Mr.
Cohen’s plea. During those negotiations and at the time of the guilty plea, the government
advised defense counsel that its position was that the obstruction of justice guideline, § 2J1.2,
applied to Mr. Cohen’s conduct based upon an entirely different guideline provision. At that
time, the government advanced the argument that a cross-reference in § 2B1.1(c)(3) required
that the obstruction guideline be used. The defense disagreed with this position and the plea
agreement accordingly noted that that the defendant “does not stipulate” to the government’s
guideline calculation. Plea Agreement § 2. The Probation Department considered the

 

' Tellingly, when the government filed its objections to the PSR, it did not even allege that there was an
agreement or stipulation between the parties, nor did it mention defense counsel’s remark at the plea hearing,

which is the supposed evidence of the parties’ stipulation. October 15, 2019 Govt. Letter to Probation Dept. at
2.

ny-1803452 v8
MORRISON FOERSTER

The Honorable Nicholas G. Garaufis
November 18, 2019
Page Three

government’s cross-reference theory and rejected it, relying upon applicable case law. PSR {
25. When the government abandoned that theory and instead raised its § 1B1.2 theory in its
objections to the PSR, the Probation Department correctly rejected it as inconsistent with the
plea agreement. October 23, 2019 Addendum to PSR at p. 3.

Finally, we note that the guideline provision on which the government relies, § 1B1.2(c), is
plainly inapplicable on its face. The government’s position is that there was a stipulation that
establishes a more serious offense than the offense of conviction and therefore the guideline
for the more serious offense should be used. That situation is covered by sub-section (a) of §
1B1.2, not sub-section (c). The government concedes that it cannot meet the standard for
establishing a stipulation under sub-section (a) because Application Note 1 requires that, for
that sub-section to apply, the parties must “explicitly agree” that the stipulation is “a
stipulation for such purposes,” which is plainly not the case here. Govt. Letter at 8, n. 2.
Sub-section (c), by contrast, applies where there is a stipulation that there is an “additional
offense,” besides the offense of conviction, and the defendant “shall be treated as if [he] had
been convicted of additional count(s) charging those offense(s).” As Application Note 3
makes clear, sub-section (c) addresses “circumstances in which the provisions of Chapter
Three, Part D (Multiple Counts) are to be applied although there may be only one count of
conviction.” In other words, if sub-section (c) applies, the sentencing court must apply the
grouping rules for multi-count convictions. Here, nothing in the plea agreement, the plea
colloquy, the government’s objections to the PSR or its letter to the Court refers to multiple
counts of conviction or seeks to apply the grouping analysis required by Chapter Three, Part
D. In short, sub-section (a) — not sub-section (c) — is the one that would apply to this
situation, but the government concedes that it cannot meet the requirements of that provision.

The truth of the matter is that Mr. Cohen, through his allocution, took full responsibility for
his conduct and placed his false statements in context for the Court (and did so in a manner
that the government agrees was factually accurate). But he did not thereby stipulate with the
government that a higher sentencing guideline would apply to his conduct. We respectfully
submit that, as determined by the Probation Department, the correct advisory range for that
conduct is 0 to 6 months.

Uncharged and Unproven Allegations

Given the extensive “Factual Background” set forth in the government’s letter, we are
compelled to note for the Court: (1) the government concedes in its letter the factual
accuracy of Mr. Cohen’s allocution to the Charge in Count 10 of the indictment (Govt. Letter
at 8); (2) the government has agreed to dismiss the charges in Counts One through Nine (Plea
Agreement { 5(a)); and (3) the government has promised in the plea agreement not to take a
position concerning where within the applicable guidelines range the Court should sentence
Mr. Cohen and not to move for an upward departure (Plea Agreement § 5(b) and (c)). We

ny-1803452 v8
MORRISON FOERSTER

The Honorable Nicholas G. Garaufis
November 18, 2019
Page Four

will therefore address only briefly the many unproven allegations and pejorative
characterizations that the government included in its letter.

First, the government insinuates that Och-Ziff’s transactions pre-dating Strata with the
London Businessman (whom the government chooses to refer to as Co-Conspirator 1 for
maximum prejudicial effect) were somehow questionable and that the Court should give
consideration to them in sentencing Mr. Cohen. Govt Letter at 2-3, 12. The government
ignores the fact that these transactions were extensively vetted by lawyers and approved by
the firm’s senior management. The government also fails to note that the London
Businessman was a well-known investor who had worked with major investment banks and
who was a member of a prominent family of Lebanese descent, whose brother was a well-
respected U.S.-based academic, author and member of the Council on Foreign Relations.
The government conducted an exhaustive, seven-year long investigation, leaving no stone
unturned, and concluded that no prosecution of Mr. Cohen was warranted with respect to
these matters. The fact that the government now seeks to tar him by injecting vague,
unproven allegations at his sentencing is unfair and should be rejected.

Second, the government mischaracterizes Mr. Cohen’s role in the Strata? transaction,
ignoring the fact that Mr. Cohen denies participating in any fraudulent scheme and that it has
agreed to dismiss those charges. At worst, the Strata transaction involved a failure to
disclose a potential conflict of interest by Mr. Cohen in a transaction that Mr. Cohen and
other investment professionals at Och-Ziff believed would be profitable for the fund’s
investors. The purchase price — a 47% discount to Strata’s market price — was advantageous
for the fund and its extensive financial analysis supporting the investment was provided to
the Charitable Foundation’s sophisticated investment professionals. Had the case proceeded,
the defense would have vigorously contested the charges (including by calling exculpatory
witnesses whom the government has never interviewed). When Mr. Cohen was advised in
2013 that his earlier efforts to ameliorate his potential conflict were insufficient, he agreed to
put the Charitable Foundation back in the position it would have been if the Strata
transaction had never occurred. The government’s attempt to turn Mr. Cohen’s voluntary,
no-strings-attached, restitution payment of over $8 million to an entity it regards as a victim
into something negative is cynical in the extreme.

 

* The government incorrectly identifies Strata as an “oil and gas” company (Govt. Letter at 3). In fact, it was a
holding company that owned shares of companies engaged in coal and iron ore mining.

ny-1803452 v8
MORRISON FOERSTER

The Honorable Nicholas G. Garaufis
November 18, 2019
Page Five

Offense Conduct

Lost amid the uncharged allegations and gratuitous references to Mr. Cohen’s financial

" resources? in the government's letter is the fact that Mr. Cohen’s offense conduct is
essentially undisputed. Based on the government’s sentencing submission — including its
concession that Mr. Cohen’s allocution was factually accurate (Govt. Letter at 8) — and
information provided by the government in discovery, the following facts are not disputed:

In 2010, the London Businessman agreed with Mr. Cohen not to re-pay his loan to
Mr. Cohen from the proceeds of the Strata transaction. May 15, 2019 Tr. 26-27
(letter “memorialize[d] an oral agreement we had in 2010”).

In 2012, because of the pending SEC investigation, the London Businessman offered
to write Mr. Cohen a letter setting forth their 2010 oral agreement. The London
Businessman dated the letter in 2010 and drafted it to give the appearance that it was
created before the Strata transaction closed. May 15, 2019 Tr. 26-27.

On November 27, 2012, Mr. Cohen produced the letter, which was responsive to a
subpoena, to the SEC even though he knew the date on the letter was wrong. May
15, 2019 Tr. 27.

By “early 2013,” the government was aware from bank records it had obtained that
the London Businessman, contrary to his agreement with Mr. Cohen and to the letter,
had used the Strata proceeds to re-pay the loan. Govt. Letter at 5. The SEC had
made two overlapping requests to a foreign regulator for these bank records of the
London Businessman in February and July 2012, months before the letter was
produced by Mr. Cohen. July 11, 2017 SEC Letter to Defense Counsel, Attachment
at 24.

At his April 4, 2013 interview with government agents, Mr. Cohen said that the
London Businessman had given him a letter stating that no proceeds from the Strata
transaction would be used to repay the loan, but the letter was not shown to Mr.
Cohen and he was not questioned about the date. Govt. Letter at 5.

At his May 30, 2013 interview with government agents, Mr. Cohen falsely stated that
the 2010 date on the letter was accurate and that he had received it in 2010, when in

 

* The government’s letter includes no less than 11 references to Mr. Cohen’s financial resources, and even
though the PSR sets forth extensive information regarding Mr. Cohen’s financial condition, the government
attached a six-year-old British newspaper article speculating about his finances.

ny-1803452 v8
Case 1:17-cr-00544-NGG Document 58 Filed 11/18/19 Page 6 of 6 PagelD #: 705

MORRISON FOERSTER

The Honorable Nicholas G. Garaufis
November 18, 2019
Page Six

fact, he knew that it had been created in 2012 and he had received it in 2012. May
15, 2019 Tr. 26,

e At the time of the May 30, 2013 interview itself, the government knew that Mr.
Cohen’s statements were false. Govt. Letter at 8 (“government knew he was lying”).

e After the May 30, 2013 interview, Mr. Cohen asked his attorney to correct his
statements to the government, which his lawyer did two business days after the
interview. May 15, 2019 Tr. 27.

Based on the substantial mitigating factors forth in our Sentencing Memorandum, we
respectfully submit that a probationary sentence for Mr. Cohen is “sufficient, but not greater

than necessary” for this conduct.

Respectfully submitted,

Perna Z IPE ce.

Ronald G. White

 

Faure th Stross (By Rew),

Paul H. Schoeman
Kramer, Levin, Naftalis & Frankel, LLP

ce: Government counsel (via ECF)

ny-1803452 v8
